DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5-9, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 July 2020.  Claim 7 and therefore its dependents 8, 9, 12, & 20 require the second polymer coating being over the first polymer coating of the indented portion, as limited in claim 1 from which 7 depends, and the second polymer coating further being disposed about the drinking hole.  While the elected species I directed to figures 1-3 does show and disclose a polymer coating disposed on an upper surface of the lid about at least a region adjacent the drinking hole and an extra coating of polymer on the medial sides of the indented and flared regions, these two distinct coating area are not both disclosed as being part of the same second polymer coating.

Drawings
The drawings were received on 6 July 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 310, 410, 510, 610.  
The drawings are objected to because different reference characters are used between figures 1, 2, and 3, while the original specification discloses that figures 1-3 show a single embodiment.  As these figures are all directed to the same embodiment, different reference characters should not be used to distinguish identical structures.  
The drawings are objected to because identical reference characters are used between figures 2 and 7, while the original specification discloses that figures 2 and 7 show different embodiments.  As these figures are directed to different embodiments, different reference characters should be used.  
The drawings are objected to because figures 1 and 2 have been amended to improperly include random roman numeral I.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
The disclosure is objected to because of the following informalities: amended paragraph 0045 introduces a floating reference character 252 with no associated structure.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of claim 10 that “the lid has between 10 wt% and 5 wt% of the first polymer coating fails to comply with the written description requirement.  The original disclosure provides that the “lid preferably contains no more than 10 wt% of polymer material”, “the lid has no more than 5 wt% polymer, and “the lid has no more than 10 wt% or even 5 wt% polymer”.  Nowhere is there disclosure of the lid having a range of between 10 wt% and 5 wt%.  Further, the original disclosure range is not limited to the first polymer coating but to polymer, which appears to be inclusive of all polymer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is led to be indefinite in that it is unclear if “the recess” is a newly recited structure or refers to “an indented portion” of claim 1 from which claim 16 depends. In light of the original disclosure and in order to apply art to the claim it will be interpreted as the latter.  Further clarification and correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 15, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helms (US 6196451).
Claim 1:  Helms discloses a lid 10 comprising a body having an underside and comprising a paperboard (first fibrous material) and a first polymer coating on the underside; and a mating portion depending from the body, the mating portion comprising a paperboard (second fibrous material), and having an indented portion configured to mate with some upper rim bead of some container, the indented portion comprising the first polymer coating; wherein the indented portion further comprises sealing ribs 46 of polymer (second polymer coating) over the first polymer coating (see C. 4 L. 66-67, C. 5 L. 9-17, and annotated fig. 4 below).

    PNG
    media_image1.png
    376
    723
    media_image1.png
    Greyscale

Claim 3:  Helms discloses the paperboard (first fibrous material) of the body being continuous with the paperboard (second fibrous material) of the mating portion (see annotated fig. 4 above).

Claim 19:  Helms discloses the first polymer comprising polyethylene (see C. 5 L. 2-3 and annotated fig. 4 above).
Claim 21:  Helms discloses the indented portion having a higher weight percentage of the sealing ribs 46 of polymer (second polymer coating) than the body as it does not exist on the body (see annotated fig. 4 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helms (US 6196451) as applied to claim 1 above, and further in view of Chung (US 20180029765).
Claim 10:  Helms discloses the claimed invention except for the lid having between 10 wt% and 5 wt% of the first polymer coating.
Chung teaches a beverage lid made of pulp and a coating of about .5-6 wt% of a fluorine-containing polymer (see P. 0062, 0073, & 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wt% of the first polymer coating to be .5-
Claim 11:  Helms discloses the claimed invention except for the lid having up to 5 wt% of the first polymer coating.
Chung teaches a beverage lid made of pulp and a coating of about 4 wt% of a fluorine-containing polymer (see P. 0062, 0073, & 0092).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wt% of the first polymer coating to be about 4% which falls within the claimed range and therefore anticipates the range MPEP 2131.03, as taught by Chung, in order to have a low weight of the polymer coating and thereby low associated material costs.  It is further noted that no criticality has been established for the claimed range.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helms (US 6196451).
Claim 16:  Helms discloses the indented portion/recess comprising an annular indentation 
Helms does not disclose the annular indentation having a depth of at least 1.5mm.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to have made the depth of the annular indentation be at least 1.5mm .

Response to Arguments
The drawing objections in paragraphs 5, 9, and 10 of office action dated 6 October 2020 are withdrawn in light of the amended disclosure filed 6 July 2021.
Applicant’s arguments, see pages 8-9, filed 6 July 2021, with respect to Lachmann, Wang, and Chung have been fully considered and are persuasive.  The rejection of claims 1, 3, 4, 7-9, 10-12, and 19 has been withdrawn. 
Applicant's arguments filed 6 July 2021 and directed to Helms have been fully considered but they are not persuasive. 
In response to applicant’s argument that figures 1 and 2 are amended to indicate the section view I in each figure, the Examiner replies that no broken line can be found anywhere on either of figures 1 or 2.  Further, no arrows can be located to indicate the direction of sight.  Additionally, the plane upon which a sectional view is taken should be indicated on the view from which the section is cut, the sectional view should not be indicated on multiple figures as applicant appears to argue has been done.
In response to applicant’s argument that all similarly numbered elements have similar descriptions unless noted otherwise while providing described body 110 and body 210 as being similar in description to 310, 410, 510, and 610 unless otherwise noted, the Examiner does not find the description of body 110 and body 210 to 
In response to applicant’s argument that all similarly numbered elements have similar descriptions unless noted otherwise which addresses the use of similar or different numbering of elements between figures of embodiments, the Examiner replies that this does not address identical numbering being used between different embodiments.  Further, it is improper to use different numbering over multiple figures of elements for identical features in a single embodiment.  The disclosure provides that figures 1-3 are directed to a single embodiment.  As such, it is improper for figures 1-3 to use multiple reference characters to indicate a single structure.
In response to applicant’s argument that the office previously noted Helms teaches that the body of the lid does not otherwise have plastic, the Examiner replies that this position was never held.  In the Non-Final Rejection dated 6 October 2020 the Examiner held the position that the skirt 26 of plastic resin was on the mating portion resulting in the mating portion having a higher weight percentage of a plastic resin than the body.  Nowhere did the Examiner hold the position that the body of the lid did not have plastic other than the skirt 26.  From the disclosure of Helms it is clear that bar 30 and spokes 36 are made of plastic.
In response to applicant’s argument that Helms does not appear to teach a body with one polymer layer and an indented portion having two polymer layers, the second over the first, the Examiner replies that Helms teaches a body with a first polymer 
In response to applicant’s argument that Chung does not teach a lid with between 10 wt% and 5 wt% of the first polymer or up to 5 wt% of the first polymer, the Examiner responds that Chung discloses at P. 0092 a coating of about 4 wt% of a fluorine-containing polymer and at P. 0062 a coating of about .5-6 wt% of a fluorine-containing polymer.  As about 4 wt% is a specific example which is within claimed range of up to 5 wt% it anticipates the range, MPEP 2131.03, and as .5-6 wt% overlaps the claimed range of between 10 wt% and 5 wt% it anticipates or in the alternate makes obvious the range, MPEP 2131.03 & 2144.05.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736